DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species B (Fig. 3), claims 1, 2, 4-6 and 8-11 in the reply filed on April 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7 and 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 3 and 7) or a nonelected invention (claims 12-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Drawings
The drawings are objected to because of a typographical error in Figure 5: “aMetal 1” should read “a Metal 1” with a space between “a” and “Metal”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in the Title, “SUBTRATE” should read “SUBSTRATE”.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 4, 5 and 8 are objected to because of the following informalities: 
“comprising” should read “comprises” (claim 1, line 2; claim 5, line 2; and claim 8, line 2);
“the first metal layer” should read “the Metal 1” (claim 1, line 5 and claim 4, line 2);
“a direction perpendicular to the array substrate” should read “the direction perpendicular to the array substrate” (claim 2, line 2);
“the semiconductor” should read “the semiconductor layer” (claim 8, line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US 2016/0343872 A1).
Regarding claim 1, Ge discloses in Fig. 1 and related text an array substrate(¶ [0006]), comprising a Thin Film Transistor (TFT), 
wherein the Thin Film Transistor comprising: 
a substrate 100 (¶ [0006]); 
a Metal 1 200 disposed on a (top) surface of the substrate (¶¶ [0006] and [0034]); 
an insulating layer 300 covering a (top) surface of the first metal layer (¶ [0006]); 
a semiconductor layer 400 covering a (top) surface of the insulating layer (¶ [0006]); 
a barrier layer 500 covering (top) surfaces of the semiconductor layer and the insulating layer (¶ [0006]); 
a Metal 2 600 covering a (top) surface of the barrier layer, the Metal 2 comprising a source electrode 600 (in contact hole 520) and a drain electrode 600 (in contact hole 510) (¶¶ [0006]-[0007] and [0034]); 
a first passivation layer 700 covering a (top) surface of the Metal 2 (¶ [0006]); 
a pixel electrode 1100 disposed above the first passivation layer (¶ [0006]); 
a first contact hole 530 connecting the pixel electrode and the drain electrode (¶ [0007]); and 
a second contact hole 510 connecting the drain electrode and the semiconductor layer (¶ [0007]); 
wherein the first contact hole and the second contact hole overlap in a direction (e.g., a vertical direction) perpendicular to the array substrate.
Regarding claim 2, Ge shows the first contact hole and the second contact hole partially overlap in a direction (e.g., the vertical direction) perpendicular to the array substrate (Fig. 1).
Regarding claim 4, Ge shows a (right) side edge of the drain electrode exceeds (i.e., is disposed laterally beyond) a (right) side edge of the first metal layer (Fig. 1).
Regarding claim 5, Ge discloses the Thin Film Transistor further comprising: 
a color photoresist layer 900 covering a (top) surface of the first passivation layer (Fig. 1; ¶ [0006); 
a second passivation layer 910 covering a (top) surface of the color photoresist layer (Fig. 1; ¶ [0006); 
the pixel electrode covers a (top) surface of the second passivation layer (Fig. 1); 
the first contact hole penetrates through the first passivation layer, the color photoresist layer and the second passivation layer, and the pixel electrode is connected to the drain electrode through the first contact hole (Fig. 1).
Regarding claim 6, Ge shows the aperture of the first contact hole corresponding to the first passivation layer is smaller than the apertures of the first contact hole corresponding to the color photoresist layer and the second passivation layer (Fig. 1).
Regarding claim 8, Ge discloses the Thin Film Transistor further comprising a third contact hole 520 communicating with the source electrode and the semiconductor layer and connecting the drain electrode and the semiconductor with the second contact hole to form a via (Fig. 1; ¶ [0007]).
Regarding claim 9, Ge discloses the Metal 1 is a gate electrode (¶ [0006]).
Regarding claim 10, Ge shows the aperture of the first contact hole (at the top surface of the first passivation layer 700) is the same as that of the second contact hole (at the top surface of the barrier layer 500) (Fig. 1).
Regarding claim 11, Ge shows the first contact hole has an isosceles trapezoid shape (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811